Title: From George Washington to Major General William Heath, 22 January 1778
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge Jany 22d 1778

I have your favor of the 6th and 8th Instants. I particularly alluded to Henley’s, Lees, and Jacksons Regiments when I expressed my surprize, that they had not been innoculated, as they had lain so long in Boston. I hope that very strict attention will be paid to that matter against the next Campaign: We find upon a scrutiny there are upwards of Two thousand Men to be innoculated in Camp at this time.
I have given the adjutant Genl the resolve of your Council, but he tells me that he does not think it will be in the powers of the Colonels to make such a return as is called for. Few of them have their Papers with them, and some of these who were at Ticonderoga lost them. In my next I shall be able to inform you whether it can be done. Some little time past I sent the President of the Council an exact return of such of their Troops as are under my immediate Command for their Government in compleating their Levies.
You will I suppose before this time have rec’d orders from Congress respecting the delaying the embarkation of Genl Burgoyne and his Army till the Convention is ratifyed by Great Britain. By this Step Genl Burgoyne will more than probable look upon himself as released from

all former Ties, and consequently at liberty to make use of any means to effect an escape. I would therefore have you increase the vigilance and if necessary the strength of your Guards. All Magazines of arms shou⟨ld⟩ be removed from Boston and its neighbourhood, for if any attempt is made, it must be by first seizing upon arms to force their way.
I cannot think with you, that the operations of the next Campaign will be against New England, except the Enemy are much more strongly reinforced than I think they have any chance of being, They know the unanimity and Spirit of the people too well to attempt it by detachment, and should they send a considerable Body from Philadelphia they must either remain beseiged in the Town, which would be ignominious, or risque a defeat should they come into the Field with inconsiderable Numbers. The Troops, which went back from Philadelphia to New York, were I believe only intended for the security of that City. The Garrison was so small after the reinforcement had been sent to General Howe that the Inhabitants complained much of their being abandoned, and the Troops were returned to quiet them. This being merely matter of opinion, it should not relax your endeavours to perfect the necessary defences of the Harbour, and to fix upon signals which may at all times alarm the Country upon any sudden invasion.
If any good Sealing Wax is to be procured in Boston be pleased to direct a dozen pound to be purchased for me and send on at different times as opportunities offer. I am Dr Sr Your most Obet Servt

Go: Washington

